NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
STEPHEN SLESINGER, INC., -
Appellant,
V.
DISNEY ENTERPRISES, INC.,
Appellee.
2011-1593 `
(Opposition N0s. 91179064, 91182358, 91183644,
91186026, 91187261, 91188860, 91191230, 91192691,
91194551, 91196019, and 91198046; and Cance1lati0n No.
92046853)
Appea1 from the United StateS Patent and T1'ade1nark
Office, Tradernark Tria1 and Appeal Board.
ON MOTION
ORDER
DiSney EnterpriSes, Inc. moves without opposition for
leave to withdraw Shabna1n Ma1ek and Kristin Hal1 as
counsel of record

SLESINGER V, DISNEY ENTERPRISES
Up011 consideration thereof
IT IS 0RDERED THATZ
The motion is granted
2
FOR THE CoURT
MAR 3 0 2012 /s/ Jan Horbaly
Date J an Horba1y
cc: 1\/lark E. Mi11er, Esq.
R0ger L. ZiSsu, Esq.
Clerk
s21
FlLED.
U.S. CUUHT 0F APPEALS FOH
THE FE[]EF!AL CIRCUlT
MAR 30 2012
`.1A1\1u0naALv
cLEa\<